Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of Group I invention and species A (claims 1-6) in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the ground(s) that “species A and B are sufficiently related that search and examination of both species could be carried out by the PTO without posing an undue burden on the Examiner”.  This is not found persuasive because figures 4 and 18 are directed to multiple species.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa et al. (US 2007/0002199).
Regarding claim 1, Fujikawa et al. (figures 1-4) discloses an electro-optical device comprising: 
a translucent substrate (301); 
a transistor (305); 
a light-shielding body (302) having light-shielding properties and including a metal (see at least paragraph 0050), the light-shielding body being disposed between the substrate and the transistor; 
a first insulating layer (304; see at least paragraph 0076) having insulating properties and disposed between the light-shielding body and the transistor, the first insulating layer being in contact with the light-shielding body; and 
a second insulating layer (305; see at least paragraph 0077) having insulating properties and disposed between the first insulating layer and the transistor, the second insulating layer being in contact with the first insulating layer, 
wherein a content of a predetermined element, that is not an element of a main component in the first insulating layer is higher than a content of the predetermined element in the second insulating layer (see at least paragraphs 0076-0077).
Regarding claim 3, Fujikawa et al. 
Regarding claim 4, Fujikawa et al. (figures 1-4) discloses wherein the main component of the first insulating layer and the main component of the second insulating layer each are silicone oxide.
Regarding claim 6, Fujikawa et al. (figures 1-4) discloses an electronic apparatus, comprising: the electro-optical device according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2007/0002199) in view of Kim et al. (US 2012/0080664).
Regarding claim 5, Fujikawa et al. discloses a planarization film on the light shielding layer and the color filter layer.  However, Fujikawa et al. is silent regarding wherein the predetermined element is fluorine or boron.  Kim et al. teaches wherein the predetermined element is fluorine or boron (see at least paragraph 0067).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as taught by Kim et al. in order to simplify the manufacturing costs. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2007/0002199) in view of Qi et al. (US 2018/0188621).
Regarding claim 5, Fujikawa et al. (figures 1-4) discloses an electro-optical device comprising: 
a translucent substrate (301); 
a transistor (305); 
a material layer (302-303) disposed between the substrate and the transistor (302; see at least paragraph 0076); 
a first insulating layer (304; see at least paragraph 0076) having insulating properties and disposed between the material layer and the transistor, the first insulating layer being in contact with the material layer; and 
a second insulating layer (305; see at least paragraph 0077) having insulating properties and disposed between the first insulating layer and the transistor, the second insulating layer being in contact with the first insulating layer, 
wherein a content of a predetermined element, that is not an element of a main component, in the first insulating layer is higher than a content of the predetermined element in the second insulating layer (see at least paragraphs 0076-0077).
Fujikawa et al. discloses a material layer is being a color filter or a light shielding layer.  However, Fujikawa et al. is silent regarding a material layer including a silicon-based inorganic material.  Qi et al. teaches a material layer including a silicon-based inorganic material (see at least paragraphs 0049-0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as taught by Qi et al. in order to refract incident light and reduce light transmittance, thereby increasing the optical density. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871